                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Dwight Alonzo Littles, Jr.,              )              Civil Action No. 4:19-cv-02485-JMC
                                         )
                             Plaintiff,  )
                                         )
       v.                                )                           ORDER
                                         )
E. L. Clements, III; Ryan White;         )
the Grand Jurors of Florence County;     )
Thomas McFadden,                         )
                                         )
                             Defendants. )
____________________________________)

       Plaintiff Dwight Alonzo Littles, Jr., proceeding pro se and in forma pauperis, filed an

Amended Complaint, pursuant to 28 U.S.C. § 1983 (1996), alleging that Defendants E. L.

Clements, III, Ryan White, the Grand Jurors of Florence County, and Thomas McFadden, violated

his civil rights. (ECF No. 6.) The matter before the court is a review of the Magistrate Judge’s

Report and Recommendation (“Report”), which recommends the court dismiss this action with

prejudice and without issuance and service of process. (ECF No. 12.)

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 12 at 2–3.) A grand jury indicted Plaintiff for armed

robbery, S.C. Code Ann. § 16-11-330(A) (2020), on August 23, 2018, and he is currently detained

at the Florence County Detention Center. (Id. at 2 (citing ECF No. 6 at 2).) Plaintiff filed an

Amended Complaint on September 17, 2019, claiming that Defendants “conspired to expand the

construction of South Carolina’s armed robbery statute, resulting in his false imprisonment.” (Id.

(citing ECF No. 6 at 4.) Plaintiff requests that his state case be dismissed and for compensation for

“false imprisonment, pain and suffering, slander, defamation of character, and deprivation of

                                                 1
liberty.” (Id. (citing ECF No. 6 at 6.) The Magistrate Judge issued a Report on September 18, 2019,

recommending that the court dismiss this action. (ECF No. 12 at 6.) Plaintiff timely filed objections

to the Report on September 30, 2019. (ECF No. 14.)

                                      II. LEGAL STANDARDS

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s Report,

the court is not required to give any explanation for adopting the Report. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Thus, the court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”



                                                  2
Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although pro se

documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with which

a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                           III. DISCUSSION

       Plaintiff objects and asserts that “[a]lthough immunity shields the Solicitor and Assistant

Solicitor and Grand Jurors from suit in this matter, there’s no other logic [sic] explanation for the

conditions of my court case.” (ECF No. 14 at 1.) Moreover, Plaintiff contends that it is “not

possible to commit armed robbery and strong arm[ed] robbery at the same time. Therefore, the

indictment is improper[.]” (Id.) The court finds that Plaintiff’s Objection merely reasserts the

claims that the Magistrate Judge considered in the Report. (See ECF No. 12 at (“He alleges Grand

Jurors presented an indictment for a crime he could not have committed. He maintains Solicitor

signed and approved the indictment and Assistant Solicitor is pursuing his conviction.” (internal

citation omitted).) As such, in the absence of specific objections, the court must only review the

record to ensure that there is no clear error. See Diamond, 416 F.3d at 315.

       The Magistrate Judge notes that Plaintiff has an ongoing state criminal proceeding, and

therefore Plaintiff’s Amended Complaint falls within the purview the Younger abstention doctrine.

(ECF No. 12 at 4 (citing Younger v. Harris, 401 U.S. 37 (1971)).) “[T]he Supreme Court held a

federal court should not equitably interfere with state criminal proceedings except in the most

narrow and extraordinary circumstances.” (Id.) Moreover, the Report provides: “From Younger

and its progeny, the Fourth Circuit has culled the following test to determine when abstention is

appropriate: ‘(1) there are ongoing state judicial proceedings; (2) the proceedings implicate

important state interests; and (3) there is an adequate opportunity to raise federal claims in the state



                                                   3
proceedings.’” (Id. (citing Martin Marietta Corp. v. Maryland Comm’n on Human Relations, 38

F.3d 1392, 1396 (4th Cir. 1994)) (citations omitted).)

       Here, because Plaintiff is involved in ongoing state criminal proceedings, the State has an

interest in administering the criminal justice system “free from federal interference . . . [and] that

should influence a court considering equitable types of relief.” Kelly v. Robinson, 479 U.S. 36, 49

(1986). Accordingly, the court declines to exercise jurisdiction over Plaintiff Dwight Alonzo

Littles, Jr.’s Amended Complaint.

                                         IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 12) and DISMISSES Plaintiff’s

Amended Complaint (ECF No. 6) with prejudice and without issuance and service of process.

       IT IS SO ORDERED.




                                                          United States District Judge

May 8, 2020
Columbia, South Carolina




                                                  4
